                               In the United States District Court
                                for the Southern District of Texas
                                         Houston Division


 United States of America ex rels.
 Lisa Powell and Marybel Picazo,
 Plaintiff

 v.                                                  Civil Action No. 4:16-cv-01419

 Dr. Lubor Jarolimek and Orthopedic Care
 Center,
 Defendant


                            The Parties’ Joint Report to the Court

       Relators Lisa Powell and Marybel Picazo and Defendants Lubor Jarolimek, M.D., and

Orthopedic Care Center submit this joint report to the Court.

       1.      As reported previously to the Court, the parties continue settlement negotiations.

The parties have not reached a settlement to date.

       2.      Relators have requested complete patient files because Realtors believe this

information is needed so they can fully evaluate and hopefully settle the claims herein. Realtors

also believe that this material will be needed for the Government and the Court to approve any

settlement the parties are able to reach. As the Court may recall, while Defendants produced

Orthopedic Care Center’s electronic back-up transcription records for certain patients (also in

electronic form), Defendants have stated that they are unable to produce the balance of such

patients’ files due to damages caused by Hurricane Harvey. Accordingly, Relators are seeking

patient records directly from Medicare by way of a third-party subpoena for same. In order to

facilitate this third-party production of patient files, the parties are asking the Court to enter a

proposed protective order that contains certain required language.
       3.       Relators submitted the subpoena in proper format and have been in contact with

the attorney for Medicare/CMS to define scope of the discovery responses, and address Privacy

Act and HIPAA concerns. Unfortunately, the Medicare/CMS attorney was unavailable for a period

of time due to a medical condition. However, Counsel for Relators was recently able to connect

with the Medicare/CMS attorney, who requested that certain language be included in a proposed

protective order. The Medicare/CMS attorney indicated once the Court signs the proposed

protective order containing this language, Medicare/CMS will produce the requested records.

       4.      Accordingly, the parties will file a proposed protective order with the Court for

review and entry, as appropriate.

       5.      Relators respectfully request the Court to continue to allow this discovery to take

place. Further, Relators request that the Court set a new deadline to report the status of settlement

negotiations and discovery for May 1, 2021. Defendants seek finality and closure of this matter,

and request the opportunity to file a dispositive motion as to this matter and/or to have a trial date

set.




                                                  2
    Respectfully submitted,

    Meade & Neese LLP

    /s/ Wayne Collins
    D. John Neese, Jr.
    Texas Bar No. 24002678
    Samuel B. Haren
    Texas Bar No. 24059899
    Wayne D. Collins
    Texas Bar No. 00796384
    2118 Smith Street
    Houston, Texas 77002
    Tel: (713) 355-1200
    jneese@meadeneese.com
    sharen@meadeneese.com
    kreis@meadeneese.com

    Attorneys for Plaintiffs

    Kane Russell Coleman & Logan PC

     /s/ Andrea M. Johnson
    Andrea M. Johnson
    Attorney in Charge
    State Bar of Texas No. 10679600
    Southern District of Texas No. 10679600
    5051 Westheimer, Tenth Floor
    Houston, Texas 77056
    Tel: (713) 425-7433
    Fax: (713) 425-7700
     ajohnson@krcl.com

    Attorney for Defendants
    Lubor Jarolimek and
    Orthopedic Care Center, PA




3
                                     Certificate of Service

       I hereby certify that on March 26, 2021, a true and correct copy of the foregoing has been
served via the Court's ECF System and via email as follows:

       Andrea M. Johnson               Via ECF
       Kane Russell Coleman & Logan PC
       5051 Westheimer, Tenth Floor
       Houston, Texas 77056

       James Ardoin                         Via ECF
       ArdoinLaw, PPLC
       2118 Smith
       Houston, TX 77002

       Andrea E. Belgau                     Via ECF
       Assistant United States Attorney
       1000 Louisiana, #2300
       Houston, TX 77002
       Andrea.belgau@usdoj.gov

       Cynthia Lu                           Via ECF
       Assistant Attorney General
       Susan Arenella
       Assistant Attorney General
       Office of the Texas Attorney General
       Civil Medicaid Fraud Division
       P. O. Box 12548
       Austin, TX 78711-2548
       Cynthia.lu@texasattorneygeneral.gov

                                                    /s/ Wayne Collins _
                                                    Wayne Collins




                                               4
